QBffice of the 1ZIttornep Qikneral
                                   &ate of llkxae
DAN MORALES                           September 24,1992
 ATTORNEYGENERAL


     Honorable Robert Rckels                     Opinion No. DM-171

     Committee on County Affairs                 Re: Whether the board of directors of a
     Texas House of Representatives              county education district is authorized to
     P. 0. Box 2910                              adopt the discount for early payment of
     Austin, Texas 78768-2910                    property taxes provided by section 31.05
                                                 of the Tax Code on taxes owed to the
                                                 district, and related questions (RQ-3 11)

     Dear Representative Eckels:

            You have asked us to construe section 31.05 of the Tax Code as it relates to
     county education districts and school districts. Specifically, you ask the following
     questions:
                   1. Is the board of directors of a county education district
              authorized to adopt the discounts for early payment of property
              taxes provided by Section 31.05, Tax Code, on taxes owed to the
              district?

                   2. Does the answer to the first question depend on
              whether one, more than one, or all of the component
              independent school districts that comprise the county education
              district have adopted the discounts for early payment of property
              taxes on taxes owed to an independent school district?

                   3. Is the board of trustees of an independent school
              district that is a component school district of a county education
              district and collects both taxes owed to the independent school
              district and taxes owed to the county education district on
              property in the [independent school district] authorized to adopt
              the discounts for early payment of property taxes owed to the
              school district?

                 4. Does the answer to the third question depend on
              whether the board of directors of the county education district

                                            p.   899
Honorable Robert Eckels - Page 2                    W-171)




           has adopted the discounts for early payment of property taxes
           owed to the county education district?
        Chapter 31 of the Tax Code provides the method by which a taxing unit1 shall
collect property taxes on taxable property2 listed on the tax rolls3 of the taxing unit.
See Attorney General opinion DM-94 (1992) at l-3 (describing ammal appraisal
and assessment process all taxing units must complete). Pursuant to section 31.01,
each taxing unit’s assessor “shall prepare and mail a tax bill to each person in whose
name the property is listed on the tax roll or to his authorized agent.” Tax Code
0 31.01(a); see id. 0 31.01(c), (d) (spe.cifying information assessor must place on tax
bill). Generally, the assessor must mail out the tax bills prior to October 1 of each
year. Id But see id. 5 26.135 (permitting school district to continue to collect taxes
at dates other than those specified in chapter 31 if school district had done so for at
least ten years before Jamtary 1, 1989). While taxes are due upon receipt of the tax
bill, section 31.05 permits a taxing unit to offer specified discounts on the tax to
persons who submit payment within specified time periods after the date the
assessor mailed the tax bills. Section 31.05 states in pertinent part as follows:

                (a) The governing body of a taxing unit that collects its own
           taxes may adopt the discounts provided by Subsection (b) or
           Subsection (c) of this section, or both, in the manner required by
           law for official action by the body. The discounts, if adopted,
           apply to taxes for a taxing unit for which the adopting taxing unit
           collects taxes if the governing body of the other unit, in the
           manner required by law for official action by the body, adopts
           the discounts or approves of their application to its taxes by the
           collecting unit. Jf a taxing unit adopts both discounts under
           Subsections (b) and (c) of this section, the discounts adopted
           under Subsection (b) apply unless the unit mails its tax biis after


         ‘The Proyty Tax Code, title 1 of the Tax code (of which chapter 31 is a Part), uses the term
king unit” to denote, among other Political units of the state, county education dktrhs and school
districts Tax &de 0 1.04@2); see Educ Code 0 20.01 (authohiq school distrh to assess and coUect
annual ad valorem taxes); id I 20.945 (rquiriag countyeducationdistr& to levytaxes).

        %ee Tax Code ch. 11 (defining taxable property and exemptions); id 00 21.01, 21.02, 21.03
(regardiag taxabUity of real property, taugiile pemmal property generally, and intangible property
P-w.

        3see   id. 0 26.09(e)(dcfuliq -taxroll”).

        ‘See id. 50 631,6X? (pmidiq      for determination of assesor and cAlector of taxing tit).


                                                p.    900
Honorable Robert Bckels - Page 3              W-171)




           September 30, in which case only the discounts under Subsection
           (4 wly.

                (b) [Providing discounts a taxing tit        may adopt regardless
           of the date on which it mails its tax bills]

                 (c) fProviding discotmts a taxing unit may adopt if it mails
           its tax bills after September 301

See Katz & Muller, Roced.nml Righrs & Remedies under rhe Teras Rqmfy                          Tar
Code-A Guide to the Code, Recent Amendma                  and Developing Care Law, 18 ST.
MARY’sL.J. 1209,1223 (1987).

       Under section 31.05(a), a taxing unit may adopt the discounts specified in
subsections (b) and (c) for the timely payment of taxes, but only in the presence of
one of two circumstances:s Either the taxing unit collects its own taxes; or if it does
not collect its own taxes, the unit that collects its taxes (the collecting unit) also has
adopted the discounts. Section 31.05 does not permit a noncollecting taxing unit to
choose to adopt the discounts unless the collecting tit has adopted the discounts.
See Hearings on H.B. 1282 Before tbe House Subcommittee on Property Tax, 68th
Leg. (Apr. 12, 1983) (statements of unidentified representative and committee
counsel) (tape on file with House Committee Coordinator).

         We note that section 20.945 of the Education Code does not authorize a
county education district to collect its own taxes; consequently, either the county
education district must contract with one or more appraisal districts or taxing units
for the collection of the county education district’s taxes, or the county education
district’s component school districts must assess and collect its taxes. Bduc. Code
0 20945(b). As the first sentence of section 31.05(a) applies only to the governing
body of a taxing unit that collects its own taxes, it does not apply to county education
districts. Accordingly, under the first sentence of section 31.05(a), only a school
district that collects its own taxes may adopt the discounts specified in subsections


         SYOUspccrticduy ask how section 20.945 of the Educatioa code will impact awtioll 31.05.
section20.945rquires Utc board of trusteea of a county education dktrict to levy a tax at a rate
occesary to wUect its local fimd SsJignment under se&m 162.52”of the Education Code. E&c. Code
f aO.945(a). Sec!icm 16252 de6ne.s a county &cation dishi’s local fund assignment as the product of
aspceificdtaxrIltc~thc~valucoftbcpopcrtyinthceountycducptiondistridf~thcprior
tax ycpr as determined by the comptroller. Id. 0 16252(a). In OUTopinion, a county edumtioo dktrict
may comply with section XE45 and adopt the discmu& section 31.05 authorizes by adjusting the tax
rate so as to compensate for the revcme the district may lose due to the discounts.


                                             p. 901
Honorable Robert Eckels - Page 4         D+171)




(b) or (c). Such a school district may adopt the discounts for its taxes regardless of
whether any taxing unit for which it collects taxes also adopts the discounts. The
second sentence. of subsection (a) applies to all county education districts and to
those school districts that do not collect their own taxes. Pursuant to the second
sentence, the county education district or noncollecting school district can decide
whether to adopt the discounts only after the collecting unit has adopted the
diswmlts.

         of course, the boundaries of a county education district may encompass
more than one taxing unit, and the county education district may contract with more
than one of those taxing units for the collection of its taxes due on property located
within the collecting unit.6 Some of the collecting units may adopt the discount,
while others may not. We must consider, therefore, whether a cotmty education
district may adopt the discounts section 31.05 of the Tax Code authorize if some, but
not all, of the collecting units adopt the discounts.

        Prior to 1983, section 31.05 provided that, if a collecting unit adopted the
discounts specified in the statute, the discounts automatically applied to all taxing
units for which the collecting unit collected taxes. In 1983, the legislature amended
section 31.05(a) to read as it does presently, so that once a collecting tit adopts the
diswm~ts, all of the noncollecting taxing units for which the collecting unit collects
may choose whether to adopt the discounts. See Acts 1983,68th Leg., ch. 862,s 2, at
4875-76. We believe that the scheme the legislature devised in section 31.05(a)
requires that, in respect to the territory for which a collecting tit collects taxes, the
collecting tit must decide in the first instance whether to offer the statutory
discounts. Thus, the noncollecting unit camtot offer discounts inside the boundaries
of a collecting unit that has not adopted the discounts, even if another unit that also
collects for the noncollecting unit has adopted the discounts. Furthermore, a taxing
unit camrot adopt discounts that apply to only some of the property within its
jurisdiction. See Tex. Const. art. VIII, 9 1 (requiring that taxatiortbe “equal and
uniform”); Attorney General Opinion JM-626 (1987) at 2 (construing article VIII,
0 1 of the Texas Constitution to require that taxes be equal and uniform within
taxing jurisdictions). Consequently, we believe that a county education district
camrot adopt the discouts authorized in section 31.05 unless all of the taxing units
that are collecting its taxes have adopted the discounts.




                                         p. 902
Honorable Robert Eckels - Page 5         W-171)




        We turn to your specific questions. In answer to your first question, we
conclude that section 31.05(a) of the Tax Code, together with section 20.945(b) of
the Education Code, authorizes the board of directors of a county education district
to adopt the discounts provided in subsections (b) and (c) if all of the taxing tits
that are collecting the county education district’s taxes have adopted the discounts.
In answer to your second question, we conclude that the actions of the component
school districts comprising the county education district are relevant to the comsty
education district’s adoption of the discotmts only if one or more of the school
districts collects the county education district’s taxes. In that case, all of the school
districts that collect the county education district’s taxes, as well as all other taxing
units that collect the county education district’s taxes, must have adopted the
discouts before the county education district can adopt them. In answer to your
third question, we conclude that section 31.05(a) of the Tax Code authorizes the
board of trustees of a component school district that collects its own and the county
education district’s taxes to adopt the discount for taxes owed the school district. In
answer to your fourth question, the answer to the third question is independent of
any action taken by the board of directors of the county education district of which
the collecting school district is a part.

                                  SUMMARY

               Under section 31.05(a) of the Tax Code, the board of
          trustees of a county education district may adopt the discounts
          provided for the timely payment of taxes under subsections (b)
          and (c) of that section only if all of the taxing units that collect
          the county education district’s taxes have adopted the discounts.
          The board of trustees of an independent school district that is a
          component of a county education district and collects its own
          taxes as well as the county education district’s taxes may adopt
          the discotmts.




                                                    DAN      MORALES
                                                    Attorney General of Texas




                                         p. 903
Honorable Robert Eckels - Page 6     W-171)




WILL PRYOR
First Assistant Attorney General

MARYKELLER
Deputy Assistant Attorney General

RENEAHIcKs
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General




                                     p. 904